United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1456
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Carlos Darrell Dickerson,              *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 27, 2004
                                Filed: May 28, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Carlos Dickerson challenges the sentence imposed by the district court1 upon
a jury conviction for possessing a firearm after having been convicted of a
misdemeanor crime of domestic violence, in violation of 18 U.S.C. § 922(g)(9). We
affirm.

       At trial, two witnesses testified that Dickerson fired a pistol near his ex-
girlfriend’s apartment. In addition, the government submitted a recording of a 911

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
phone call from the ex-girlfriend, who reported that Dickerson had shot at her
apartment, and forensic evidence that Dickerson had discharged a weapon or been in
close proximity to a discharged weapon. The jury convicted Dickerson. The
presentence report (PSR) recommended applying the aggravated-assault Guideline
because the pistol was used in connection with another felony offense, namely the
aggravated assault. See U.S.S.G. §§ 2K2.1(c) (cross-reference provision), 2X1.1(a)
(base offense level is determined by substantive offense), 2A2.2(a) (base offense level
of 15 for aggravated assault), 2A2.2(b)(2)(A) (5-level increase if firearm was
discharged). Dickerson denied firing the pistol and objected to cross-referencing the
aggravated-assault Guideline. The district court adopted the PSR’s recommendation,
and sentenced Dickerson to 37 months imprisonment and 3 years supervised release.

       On appeal, Dickerson challenges the district court’s finding that he fired the
pistol. Based upon the evidence presented at trial, however, we conclude the district
court did not clearly err in finding that Dickerson possessed the firearm in connection
with an aggravated assault. See United States v. Jones, 327 F.3d 654, 656-57 (8th
Cir. 2003) (clear-error review).

      Accordingly, we affirm.
                     ______________________________




                                          -2-